18-10009-mg           Doc 185        Filed 12/13/18    Entered 12/13/18 17:13:17         Main Document
                                                      Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- x
 In re:                                                              :   Chapter 7
                                                                     :
 SECOND PHOENIX HOLDING, LLC                                         :   Case No.: 18-10009 (MG)
                                                                     :
                                         Debtor.                     :
 ------------------------------------------------------------------- x

     CHAPTER 11 TRUSTEE’S REPORT OF SALE WITH RESPECT TO 14 SECOND
                 AVENUE, NEW YORK, N.Y. (BLOCK 442, LOT 6)

          Deborah J. Piazza, of full age, hereby declares as follows:

          1.        I am the Chapter 11 trustee in the above-referenced estate.

          2.        On September 21, 2018, the Court entered an order (the “Sale Order”) [Dkt. No.

 140] approving a motion (the “Motion”) seeking authority to approve the sale of the Debtor’s

 real property known as and located at 14 Second Avenue, N.Y., N.Y. (the “Property”) to Station

 14 2nd Avenue, LLC (the “Purchaser”), free and clear of all liens, claims, and encumbrances in

 accordance with that certain sale agreement dated July 25, 2018 (together with the related sale

 documents, the “Contract”). The Contract required a payment of $7 million by the Purchaser.

          3.        The closing on the sale of the Property took place on October 24, 2018. At the

 closing, I received a total amount of $7,009,958.77. This amount reflects customary closing

 adjustments primarily with respect to real estate taxes.

          4.        On the same day of the closing, I caused $7,000,000.00 to be wired to SKW East

 VH, LLC in partial satisfaction of the secured claim which was secured by the Property as well

 as another property owned by the Debtor.




 {Client/085066/1/01711976.DOC;1 }                        1
18-10009-mg           Doc 185        Filed 12/13/18    Entered 12/13/18 17:13:17   Main Document
                                                      Pg 2 of 2


          5.        I submit this report of sale to technically comply with Bankruptcy Rule 6004(f)

 which requires a statement of the property that was sold, the name of the purchaser, and the price

 received for the property that was sold.

 Dated: New York, New York
        December 13, 2018

                                                                  /s/ Deborah J. Piazza
                                                                  DEBORAH J. PIAZZA




 {Client/085066/1/01711976.DOC;1 }                      2
